Citation Nr: 0510012	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-32 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945, including combat service during World War II, 
and from April 24 to December 17, 1944, he was interned in 
Switzerland after the aircraft on which he was traveling was 
shot down while on a bombing mission over Germany.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the veteran's claims 
of entitlement to service connection for cervical spine 
disability and to an increased rating for his service-
connected chronic lumbosacral strain.  The veteran perfected 
a timely appeal of these determinations to the Board.

In an unappealed September 1966 rating decision, the RO 
denied service connection for arthritis of the cervical 
spine.  Thereafter, in a June 1971 decision, the Board denied 
service connection for osteoarthritis of the cervical spine.  
Further, in an unappealed May 1979 rating action, the RO 
denied the veteran's application to reopen a claim of service 
connection for cervical spine disability.  In the September 
2002 rating action on appeal, however, the RO denied service 
connection for this condition on a de novo basis, implicitly 
reopening his claim.  The Board observes, however, it must 
initially determine whether the veteran has presented new and 
material evidence sufficient to reopen his claim of service 
connection for cervical spine disability because doing so 
goes to the Board's jurisdiction to reach the underlying 
claim and to adjudicate it de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, the Board 
has recharacterized the claim as identified on the title 
page.


FINDINGS OF FACT

1.  In a May 1979 rating action, the RO denied the veteran's 
application to reopen a claim of service connection for 
cervical spine disability; the RO notified the veteran of the 
decision and of his appellate rights, but he did not appeal 
the determination and it became final.

2.  Evidence added to the record since the May 1979 rating 
action that denied the veteran's application to reopen a 
claim of service connection for cervical spine disability is 
so significant that it must be considered in order to fairly 
decide the merits of the case.

3.  The veteran served in combat during World War II.

4.  Degenerative joint disease of the cervical spine had its 
onset during service.

5.  Neither the criteria for evaluating spine disorders, in 
effect when the veteran filed this claim for an increased 
rating in December 2000, nor the revised criteria that became 
effective September 23, 2002, and September 26, 2003, 
respectively, is more favorable to the veteran's claim.

6.  The veteran's chronic lumbosacral strain is productive of 
severe pain on motion with daily flare-ups, resulting in 
severe residual functional impairment analogous to severe 
limitation of motion of the lumbar spine.

7.  The veteran's chronic lumbosacral strain is neither 
productive of incapacitating episodes averaging a total 
duration of at least six weeks annually; any neurological 
manifestations; ankylosis of the lumbosacral strain; nor 
unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1979 rating action, which denied 
the veteran's application to reopen a claim of service 
connection for cervical spine disability, is final.  
38 U.S.C.A. § 7105 (West 2002) (formerly 38 U.S.C. § 4005 
(1976)); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.118, 19.153 
(1979).  

2.  Evidence received since the RO's May 1979 rating action 
is new and material; the claim of entitlement to service 
connection for cervical spine disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  Degenerative joint disease of the cervical spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2004).

4.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 40 percent evaluation for chronic 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a; Diagnostic Codes 5003, 5235-5243, 5285, 5286, 5292, 
5293, 5295 (2000, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's application to 
reopen a claim of service connection for cervical spine 
disability and to an increased rating for his chronic 
lumbosacral strain, and that the requirements of the VCAA 
have in effect been satisfied.

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide, and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) in November 2003 that provided notice of most of 
the law and regulations, including the revised regulations 
governing the evaluation of low back disabilities, as well as 
the reasons and bases for the determinations made regarding 
his cervical spine and low back disability claims.  

The Board notes, however, that during the course of this 
appeal, the RO neither provided the veteran with notice of 
the statute and regulation to be applied where a "combat" 
veteran claims service connection for injuries or disease 
incurred or aggravated in combat, i.e., 38 U.S.C.A. § 1154(b) 
and its implementing regulation, 38 C.F.R. § 3.304(d).  In 
this regard, the Board points out that 38 C.F.R. § 19.9(b)(2) 
provides that the Board has the authority to consider appeals 
in light of laws, including but not limited to statutes, 
regulations and court decisions, that were not previously 
considered by the agency of original jurisdiction.  The Board 
notes that the validity of this regulation was recently 
challenged, but that in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) specifically upheld the regulation.  
Id. at 1349.  As will be discussed below, because the Board 
will do so in the context of establishing service connection 
for cervical spine disability, the veteran is not prejudiced.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, by way of the RO's November 2001 and March and 
April 2002 letters, VA notified the veteran of the 
information and evidence not of record that was necessary to 
support his claims.  In light of the above, the veteran was 
furnished notice of the types of evidence that he needed to 
file with VA, as well as the types of evidence VA would 
assist him in obtaining.  Further, he was informed of his 
responsibility to identify, or to submit directly to VA, 
medical evidence showing treatment for his cervical spine 
disability since service, and in recent years, for his 
service-connected chronic lumbosacral strain.

Accordingly, the Board finds that the notices contained in 
above documents substantially comply with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102.

With regard to the veteran's cervical spine disability claim, 
the Board notes that the VCAA specifically states that 
nothing in the Act requires the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

With respect to VA's duty to assist, the Board notes that the 
RO has associated the service medical records, as well as 
post-service private and VA medical records and reports, 
dated since the 1940s.  Further, during the course of this 
appeal, in April 2002, the veteran was afforded a formal VA 
examination to evaluate the nature and extent of his cervical 
spine and to determine the current nature, extent and 
severity of his service-connected chronic lumbosacral strain.  
In light of the foregoing, as well as the Board's favorable 
decisions below, reopening and granting service connection 
for degenerative joint disease of the cervical spine and 
determining that the veteran's chronic lumbosacral strain 
warrants a 40 percent evaluation, the Board finds that there 
is no pertinent identified evidence that has not been 
accounted for, and thus the Board will thus proceed with the 
consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration at this time, especially 
given the determinations below.  As such, a remand of the 
case to the RO to provide additional assistance to the 
veteran in the development of his claims, or to give his 
representative another opportunity to present additional 
evidence and/or argument is not warranted.  Bernard.  In this 
case, the extensive record on appeal and the Board's 
dispositions demonstrates the futility of any further 
evidentiary development; hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Application to reopen claim of service connection for 
cervical spine disability

In an unappealed May 1979 rating action, the RO denied the 
veteran's application to reopen a claim of service connection 
for cervical spine disability on the basis that no new and 
material evidence had been submitted since the Board's June 
1971 denying service connection for this condition.

The evidence of record at the time of the RO's May 1979 
rating action consisted of the service medical records; 
private and VA medical records and reports, dated from 
February 1947 to March 1978; lay statements submitted by two 
of the veteran's former service colleagues, dated in February 
and March 1947; and statements and written argument submitted 
by or on behalf of the veteran.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the May 1979 rating decision, it became final based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002) (formerly 38 U.S.C. § 4005 (1976)); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 19.118, 19.153 (1979).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
veteran filed his application to reopen a claim of service 
connection for cervical spine disability in December 2000, 
new and material evidence meant evidence not previously 
submitted to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2004), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's application to reopen because he filed 
it at the RO in December 2000.

Evidence associated with the claims folder since the RO's May 
1979 determination includes an April 2002 VA examination 
report; December 2001 and September 2003 medical reports 
prepared by the veteran's private treating physicians, both 
of which link the veteran's current cervical spine disability 
to service; film footage of the 1944 crash of the aircraft 
upon which he was flying; and statements and written argument 
submitted by or on behalf of the veteran.

In addition, since the RO's May 1979 rating action that 
denied the veteran's application to reopen his cervical spine 
disability claim, the RO, in an April 1992 administrative 
decision, determined that because the veteran did not 
experience the kinds of physical or psychological hardships 
comparable to those experienced by those prisoners of war 
(POWs), despite being interned by the Swiss government from 
April 24 to December 17, 1944, he was not a POW for VA 
purposes.  Significantly, however, in the decision the RO 
noted that the veteran was shot down in April 1944 while on a 
bombing mission over Germany, which indicates that the 
veteran engaged in combat with the enemy.

Of particular interest are the December 2001 and September 
2003 private medical reports prepared by Drs. Kenneth K. Ung 
and Michael J. Vogini, respectively.  In both reports, the 
physicians diagnosed the veteran as having cervical spine 
disability that was related to trauma sustained World War II.  

The above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of service connection for cervical spine 
disability.  Having determined that new and material evidence 
has been added to the record, the veteran's claim of service 
connection is reopened.

Service connection for cervical spine disability

The veteran asserts, in essence, that service connection is 
warranted for cervical spine disability because he has had 
cervical spine and neck problems since sustaining trauma as a 
result of being shot down while on a bombing mission over 
Germany during World War II.  In support, he also cites the 
opinions of Drs. Ung and Vogini.  Alternatively, the veteran 
maintains that secondary service connection is warranted 
because his cervical spine disability is related to his 
service-connected lumbosacral strain.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating this claim, the Board notes that in an 
unappealed April 1992 administrative decision, the RO 
determined that during his period of Swiss internment, the 
veteran did not experience the kinds of physical or 
psychological hardships comparable to those experienced by 
those POWs detained or interned by enemy governments and 
therefore he was not a POW for VA purposes.  In addition, in 
an April 1997 rating decision, the RO denied the veteran's 
application to reopen this claim.  Most recently, in an 
unappealed May 2002 decision, the Board denied the veteran's 
application to reopen a claim of entitlement to recognition 
as a POW for VA purposes.  Accordingly, he is not entitled to 
the benefits of the presumptions afforded POWs.

Notwithstanding VA's determination that the veteran is not a 
POW due to his Swiss internment because he was not subjected 
to conditions comparable to those experienced by POWs held in 
enemy camps, the Board notes that because the record reflects 
that the veteran was shot down on a bombing mission over 
Germany during World War II, he is certainly a combat veteran 
and entitled to the benefits of combat status since he is 
asserting service connection for a disability that was 
incurred as a result of his combat experiences.

In cases where a "combat" veteran claims service connection 
for injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are to be applied.  In pertinent part, 
38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The Federal Circuit has provided a three-step analysis in 
cases where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette at 393.

Following a careful review of the record, the Board finds 
that service connection is warranted on a direct basis for 
cervical spine disability.  In reaching this conclusion, the 
Board notes that the RO, in establishing service connection 
for chronic lumbosacral strain, noted that the grant of 
service connection was not based on findings in the service 
medical records, but instead on the February and March 1947 
affidavits of the veteran's former service colleagues, each 
of whom attested that sustained injuries as a result of the 
plane crash.  Indeed, the record reflects that VA 
acknowledges that the plane on which he was flying while on a 
bombing mission crash landed in April 1944.  Moreover, both 
physicians who have addressed the onset or etiology of the 
veteran's cervical spine disability have opined that it is 
related to trauma sustained during service due to that 
incident.

In this regard, the Board reiterates that in their December 
2001 and September 2003 private medical reports, Drs. Ung and 
Vogini diagnosed the veteran as having cervical spine 
disability due to his in-service trauma.  The Board observes 
that in denying this claim the RO has cited the absence of 
in-service cervical spine findings; however, the Board notes 
that VA recognizes that in cases involving detention or 
internment, and particularly during World War II, there was 
often a lack of contemporaneous medical records.  See 69 Fed. 
Reg. 60,083 (2004).  Moreover, this determination is 
consistent with the veteran's statements of having had 
chronic cervical spine and neck problems since that time, 
symptoms that he is competent to report.  See Charles v. 
Principi, 16 Vet. App. at 374-75.  

In addition, the Board observes that, at every opportunity 
since World War II, a period approximately 60 years, both 
when seeking treatment and when seeking compensation, the 
veteran has consistently reported having cervical spine and 
neck injuries as a consequence of trauma he sustained when 
his plane crash landed in Switzerland while on a bombing 
mission to Germany in April 1944.  As such, in its role as 
fact finder, the Board finds the veteran to be a very 
credible historian.  As such, despite the absence of any in-
service complaints or findings, which are expected given the 
veteran's internment in Switzerland from April to December 
1944 following the crash landing, the Board finds that, as a 
matter of law the veteran sustained this injury while on 
active duty.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Further, Drs. Ung and Vogini have opined that the veteran's 
current cervical spine disability, which the April 2002 VA 
examiner diagnosed as severe degenerative joint disease of 
the cervical spine, was directly related to the in-service 
trauma.  In addition, there are no medical opinions to the 
contrary, and thus the only medical evidence addressing the 
etiology and/or onset of the veteran's cervical spine 
disability supports the veteran's claim.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  As such, direct service 
connection for the loss of the veteran's degenerative joint 
disease of the cervical spine is warranted.  

In light of this determination, the Board will not consider 
whether secondary service connection is warranted for this 
condition.

Increased rating for chronic lumbosacral strain

During the course of this appeal, the veteran does not report 
seeking formal medical care for his chronic lumbosacral 
strain.  Instead, although he maintains it is much more 
severely disabling than reflected by the current 10 percent 
evaluation because he has severe functional loss and 
limitation of motion, he treats the disability with over-the-
counter medications and a heating pad.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In a May 1947 rating decision, based on the February and 
March 1947 affidavits of the two former service colleagues 
referred to above, the RO established service connection for 
a sprain of the left sacroiliac joint and assigned a 
noncompensable rating, effective November 1, 1945.  In a 
March 1978 rating decision, the RO recharacterized the 
service-connected disability as chronic lumbosacral strain 
and increased the evaluation of this condition to 10 percent 
under Diagnostic Code 5295, effective February 1, 1978.  The 
definition of the service-connected disability and the 
assigned evaluation remained in effect when the veteran filed 
this claim for an increased rating in December 2000.

The Board observes that during the course of this appeal, 
effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  

In this regard, the Board notes that VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the former and revised 
regulations during the course of this appeal.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the Federal Circuit, when a new statute is enacted or a 
new regulation is issued while a claim is pending, VA must 
first determine whether the statute or regulation identifies 
the types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 (2004).

As noted above, the veteran's chronic lumbosacral strain is 
currently evaluated as 10 percent disabling under former 
Diagnostic Code 5295.  Under that code, a 10 percent rating 
was warranted for lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and loss of lateral spine motion, and 
a maximum evaluation of 40 percent was warranted when the 
disability was productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

The veteran's chronic lumbosacral strain could also be 
evaluated under former Diagnostic Code 5292, which provided 
that a 10 percent evaluation was warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating required that the veteran had moderate limitation of 
motion of the lumbar spine, and a maximum 40 percent 
evaluation required severe limitation of motion.  

Further, former Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation required moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief.  Finally, a maximum evaluation of 60 
percent evaluation required pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic 
Code 5293, as amended, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
twelve months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  The revised criteria provide that a 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
per year.  A 40 percent rating requires that the disability 
be productive of incapacitating episodes having a total 
duration of at least four but less than six weeks per year.  
Finally, a maximum 60 percent rating is available when the 
condition is manifested by incapacitating episodes having a 
total duration of at least six weeks but less than twelve 
weeks per year.

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 67 
Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spinal disorders.  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  

Under these revisions, a 10 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation may be assigned 
in cases of unfavorable ankylosis of the entire thoracolumbar 
spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
The code section for intervertebral disc syndrome is now 
5243.

In April 2002, the veteran was afforded a formal VA spine 
examination.  The examiner noted that the veteran retired in 
1987 and that he reported that his back hurt him 
approximately 50 percent of the time.  The veteran described 
the pain as dull and aching and indicated that it was 
exacerbated by activities such as gardening, bending and 
cooking.  The veteran added that he used Tylenol and heating 
pads to treat the condition, which provided some relief.

During the evaluation, the veteran stated that he experienced 
daily flare-ups of his low back disability, and that he 
suffered from severe backaches "whenever he tried to do 
anything," and particularly household chores or yard work.  
He was able to sit for up to four hours, and stand for up to 
two hours, without pain.  The veteran also reported being 
able to ascend stairs and drive a motor vehicle as well as 
walk without the benefit of an assistive device.

The physician stated that the veteran's most limiting factor 
was his pain.  In addition, he has stiffness in his back in 
the morning that interferes with his daily morning 
activities.  The examination revealed mild lumbar, paraspinal 
and spinal tenderness.  Significantly, the physician reported 
that the veteran was unable to perform range of motion 
exercises due to his severe vertigo; the examiner indicated 
that he tried to do so but the veteran experienced an attack 
of vertigo and the examination had to be suspended for 10 to 
15 minutes to give him an opportunity to recuperate.  The 
examiner added that he did not recommend having the veteran 
again undergo range of motion testing.  Straight leg raising 
testing was negative and the veteran had good lower extremity 
strength; however, the examiner reported that the veteran 
evidenced pain and "a lot of discomfort" on physical 
activity.  X-rays revealed moderate degenerative changes of 
the lumbosacral spine with degenerative disc disease at L2 
through S1 intervertebral spaces.  The diagnosis was moderate 
degenerative joint disease of the lumbar spine.

Following a review of the veteran's statements and the 
findings and conclusions of the physician who conducted the 
April 2002 VA spine examination, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's chronic lumbosacral strain warrants a 40 percent 
evaluation based on the criteria set forth in both former 
Diagnostic Code 5292 and revised Diagnostic Code 5237 based 
on limitation of motion of the lumbosacral spine.  

In reaching this determination, the Board notes that not only 
was the veteran extremely limited during the April 2002 VA 
examination, but given his report of having pain and daily 
flare-ups, which were objectively endorsed by the April 2002 
VA examiner, the Board finds that he has severe residual 
impairment warranting the assignment of the maximum 40 
percent evaluation under former Diagnostic Code 5292 and 
revised Diagnostic Code 5237 for severe limitation of motion.  

In this regard, although the veteran's limitation of motion 
of his low back is restricted in part to his nonservice-
connected vertigo, because there is no medical evidence 
separating the effects of the veteran's service-connected 
chronic lumbosacral strain and his nonservice-connected 
vertigo, VA is required to resolve all doubt in his favor and 
consider his limitation of motion as due to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 C.F.R. § 3.102.

The Board concludes, however, that under neither the former 
nor the revised criteria does the condition warrant an 
evaluation in excess of 40 percent.  Although the evidence 
shows that the veteran has some disc pathology, it 
affirmatively establishes that the disc pathology, while 
present, was not even sufficiently severe to be included in 
the April 2002 examiner's diagnosis of his condition.  
Accordingly, it cannot be considered more than severe, one of 
the criteria for a 40 percent rating under former Diagnostic 
Code 5293.  In this regard, the Board reiterates that a 60 
percent rating under former Diagnostic Code 5293 required 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Further, analyzing the condition under the revised criteria 
similarly results in a conclusion that the preponderance of 
the evidence is against entitlement to an evaluation in 
excess of 40 percent.  In this regard, the Board points out 
that the veteran reports receiving no formal care for his 
chronic lumbosacral strain.  As such, he clearly does not 
have incapacitating episodes having a total duration of at 
least six weeks but less than twelve weeks per year; the 
Board reiterates that incapacitating episodes are defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  In addition, the 
evidence shows that the veteran does not have any 
neurological pathology due to this condition, and indeed, he 
does not report having any.

As a final point, the Board notes that the record does not 
establish that either the former or the revised schedular 
criteria are inadequate to evaluate the disability, so as to 
warrant assignment of an evaluation higher than 40 percent on 
an extra-schedular basis.  In this regard, the Board notes 
that there is no showing that the disability under 
consideration has resulted in marked interference with 
employment.  In addition, there is no showing that veteran's 
chronic lumbosacral strain has necessitated frequent, or 
indeed, any, periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for degenerative joint disease of the 
cervical spine is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating for chronic 
lumbosacral strain, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


